DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
KSR:
Applicant argues that the examiner “on a merely technical level…inadequately articulated” the “obvious to try” KSR rationale (as detailed in MPEP 2143 I.  E.) when rejecting the previous claim 49 (part of which is now incorporated into independent claim 45).  The examiner respectfully disagrees.  
First, applicant argues that the rejection does not articulate a problem to be solved.  The examiner disagrees as the problem is readily apparent when reading the rejection and the reference itself.  Specifically, Altshuler identifies a problem with traditional laser dermatological treatments.  In particular, the Altshuler invention is concerned with treating targets located deeper within the skin without injuring the patient and in a cost-effective manner, which Altshuler solves by pre-heating AND pre-cooling the tissue.  It is emphasized that this is the same/similar problem applicant’s invention intends to solve. This problem and how the reference intends to solve the problem is well established in Altshuler and would be readily apparent to a POSITA by a mere cursory review of the Abstract, Field of Invention and Background of the Invention 
Second, applicant takes the position that the predictable solutions “identified” in the rejection cannot be identified by the Office.  The examiner respectfully disagrees.  First, if it’s not the office’s responsibility to “identify” the solutions, then whose responsibility is it?  Applicant has failed to establish who they believe must “identify” these solutions (if not the office themselves), but the implication is seemingly that the prior art must identify them. However, if the prior art identified all of the solutions, then the claims would necessarily be anticipated, not obvious, as the prior art would’ve taught all of the possibilities; Therefore, a 103 would not be necessary in the case that the prior art identified all the solutions.  So logically, it doesn’t make sense for the prior art (or someone other than the Office) to be required to identify the solutions.  Furthermore, there is absolutely nothing in the MPEP that even implies that the “identification” cannot be done by the office.  In fact, the MPEP and SCOTUS have explicitly stated otherwise.  In the KSR decision, the Supreme court stated “to determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art.”  Furthermore applicant should review the numerous mentions of common sense and common/basic knowledge in MPEP 2143, example 9 in the “obvious to try” section is particularly emphasized.  As discussed in the rejection and the silent as to when these two different types of preconditioning (pre-heating and pre-cooling) occur in relation to each other.  The examiner properly identified that there are only 3 possible options in terms of the timing of these two events: 1. Pre-heating before pre-cooling 2. Pre-cooling before pre-heating 3. Both simultaneously.  This is simply common knowledge and common sense to anyone, let alone a POSITA.  It is emphasized that this would have been well understood by a POSITA who is “also a person of ordinary creativity, not an automaton” MPEP 2141.03.   Furthermore, “Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’ ” MPEP 2141.03.  Therefore, the examiner maintains that the rejection properly identified the predictable solutions, using common/basic knowledge and common sense, as is well within the requirements of KSR. 
Applicant then argues that the “Office merely states in a conclusory fashion that these purported solutions are predictable and a reasonable expectation of success is present.”  As for these solutions being predictable, there are literally ONLY three possible ways to apply these two different types of energy. This relationship between two variables, specifically related to timing/order, is so clearly well-known and well-established in mathematics/statistics that these solutions are naturally/inherently predictable and would be readily recognized by a POSITA, as such.  As for these solutions having a reasonable expectation of success, there is no reason/evidence to believe otherwise, as this is such a simple concept to understand.  In fact, since there are so few options to try, a POSITA, specifically in laser surgery, would seemingly try 
Thermal Gradient:
Applicant argues that Altshuler “does not necessarily disclose that its system establishes a thermal gradient”.  The examiner respectfully disagrees.   It is important to emphasize that the definition of thermal gradient is merely a difference in temperature, i.e. increase or decrease.  Based on the BRI of thermal gradient, i.e. temperature difference, it’s unclear how applicant believes the Altshuler does not establish a thermal gradient.  Pre-cooling the epidermis (top-layer of tissue) inherently and implicitly results in a difference in temperature between the target tissue (located in the dermis, i.e. deeper than the epidermis) and the pre-cooled surface.  For example, Par 0049 discusses pre-cooling the epidermis to -30° C to + 20° C.  Furthermore, Altshuler explicitly teaches “it is generally undesirable to cool significantly below the DE junction since this may interfere with treatment by having some cooling effect on the treatment or target volume” (Par 0046).  It is specifically emphasized that these paragraphs were explicitly cited by the examiner in the rejection to teach the “thermal gradient” limitation.  
Processor:
Applicant argues that Altshuler fails to disclose the claimed processor/memory that are programmed to control the cooling device and light source.  The examiner cited “Controls 34 are also provided which receive certain information from head 24 over lines 36, for example information relating to rate of movement of head 24 over the patient's skin, or temperature of the epidermis and which may send control signals to the head over lines 38 as required” and “Temperature sensor line 94 connects to controls 34 and may be utilized to control epidermal temperatures”.  It is abundantly clear from these two previously cited sentences that the controls 34 send signals directly to the head/applicator (via lines 38) to control the epidermal temperatures.  It is worth emphasizing that these control signals sent to the head are separate/different from the control of the light source, as made clear from Fig. 1 and Par 0038.  There is seemingly nothing else that can be controlled within the head other than the cooling/heating sources responsible for the pre-heating and pre-cooling.  Specifically, when reading the reference as a whole, it is well understood that the 
Simultaneous Application:
Applicant argues that Altshuler discloses sequential application of precooling and preheating, and therefore fails to teach simultaneous application.  Specifically, “the entire principle of operation in Altshuler involves a handheld probe that has different sections for preheating, precooling, and electromagnetic radiation, such that the different sections of the probe engage with a region of interest at different times based on the speed of movement.7 This physical separation of the different portions of the 
ideal procedure, this is no way criticizes, discredits, or otherwise discourages simultaneous application.  The examiner maintains that it would have been obvious to one of ordinary skill in the art to try the only three known ways to apply both pre-heating and pre-cooling, including simultaneous application, in order to determine the most effective, cheapest, and/or shortest treatment, as part of routine experimentation.   Specifically, each option may have its pros and cons, but a POSITA would try any/all to decide which works best for the specific patient, condition and circumstances of the treatment.  Again, it is emphasized that applicant has no criticality or unexpected result to this simultaneous application.  The examiner is therefore not persuaded. 
Regarding new claim 65, the examiner contends that the newly added limitation of “wherein the cooling device and the light source are stationary during the pre-conditioning routine” is directed solely to intended use and does not meaningfully limit the structure of the device.  Specifically, this wherein clause fails to further limit the structure of any specific structural elements of the device and instead merely relates to how the operator intends/decides to move the device at different times during the procedure. Regarding intended use, it is well understood that as long as the disclosed structure in the prior art is capable of providing this function then it meets the claim. Altshuler explicitly teaches manual movement of the head (Par 0084), therefore the 
Regarding new claim 66, the examiner disagrees with applicant’s interpretation of what is meant by “Alternatively, a low energy radiation source, which can be either the same or different than that used for treatment, can be used to perform the preheating operation” as it is seemingly clear that the same source means a single source for both.  However, instead of debating if this means the same exact, i.e. single, source or same type of source (as argued by applicant), the examiner has found a new prior art reference that explicitly teaches applicant’s newly added limitation. It is noted that the sentence in Altshuler clearly encompasses both interpretation, making it obvious to try either. See new 103 below. 
 
Claim Objections
It is noted that the status identifier “(previously presented)” for claim 45 is incorrect, as it has clearly been amended.  It is applicant’s responsibility to accurately identify the status of each claim.  The examiner is under the impression that this is the only incorrect status identifier and the others are all correct. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 65 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 65] The new limitation “wherein the cooling device and the light source are stationary during the pre-conditioning routine” fails the written description requirement.   The word stationary does not appear anywhere in applicant’s specification and there is seemingly no support for this limitation that the examiner can readily find.  Therefore, this is considered new matter. 
[Claim 66] The new limitation “wherein the light source utilizes a single beam of light for the pre-conditioning routine and the photo-treatment routine” fails the written description requirement.  While applicant clearly has support for a single light source that provides both the pre-conditioning and photo-treatment (Par 0042), this is not necessarily the same thing as a single beam, as claimed.   Therefore, the examiner contends that due to the differences in scope between a single source and a single beam, applicant’s claim language introduces new matter. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 65] The limitation “wherein the cooling device and the light source are stationary during the pre-conditioning routine” is indefinite as it is claiming a product (cooling device and light source) and process of using (are stationary during pre-conditioning) in the same claim; MPEP 2173.05(p).  Specifically, it is unclear when infringement occurs.  Does infringement occur only when the cooling device and light source are stationary during pre-conditioning or when a device is made that is capable of being held stationary during pre-conditioning?  For examination purposes, this is considered intended use. 
Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
[Claim 66] The limitation “wherein the light source utilizes a single beam of light for the pre-conditioning routine and the photo-treatment routine” is indefinite, specifically 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 45-53, 55 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055414 to Altshuler et al.
[Claims 45 and 55] Altshuler discloses a system (Figs. 1-5, 8, 9 and 13) for controlled thermal treatment of a target (hair bulb; Par 0013), which contains a chromophore of interest (melanin; Par 0055), embedded in a surrounding medium (skin), the system comprising: a cooling device (thermal element/component 56; Par 0041) configured for applying cooling to a surface of the surrounding medium (“For pre-cooling, it is generally desired to cool the entire epidermis 12 to DE junction 16.” Par 0046); a light source (30; Par 0037) configured to transmit light into the surrounding medium, the target, and the chromophore of interest (Par 0013; when focusing/delivering light to the hair bulb, it is also inherently delivered to melanin, since the melanin is contained with the bulb); a processor (Controls 34) in communication with the cooling device and the light source and configured to control the cooling device and the light source (Par 0038); and a memory (implicit to a processor) having stored 
For clarity, most of the disclosure of Altshuler focuses on an embodiment where the pre-heating is accomplished by the thermal components (56), i.e. thermoelectric device.  However, as pointed out above, Par 0017 explicitly states “alternatively, a low energy radiation source, which can be either the same or different than that used for treatment, can be used to perform the preheating operation”.  This makes it abundantly clear that a light source, specifically the same light source that provides the treatment, i.e. light source 30, performs the pre-heating. Therefore, any discussion/disclosure by 
Furthermore, Altshuler discusses using a temperature sensor (94) that provides feedback to the controls (34) to “control epidermal temperatures” (Par 0078).  The examiner interprets this as a controller specifically programmed/configured to control the light source and the cooling device to provide the pre-heating and pre-cooling routine, specifically pre-heating a target located at a depth within the skin while also applying cooling to the skin surface, implicitly creating a temperature gradient.  If applicant disagrees with this interpretation, the examiner contends that this is nothing more than automating a manual activity and it would be obvious to specifically program the controller to provide the preconditioning routine already taught by Altshuler; MPEP 2144.04
Regarding, the limitations of a processor and memory, Altshuler is silent with regards to the specific structure of controls (34).  While the controller is more than likely a processor with memory, the reference fails to explicitly teach such a structure.  The examiner takes official notice that a processor with memory being programmed to control light therapy devices are pervasive throughout the art and it would be obvious to one of ordinary skill to substitute the nondescript controller taught by Altshuler for a processor with memory, as is conventional and well-known in the art. 
Altshuler is discussed above, but fails to explicitly disclose simultaneously applying cooling and heating during the pre-conditioning routine.  However, the examiner contends that there are only three possible options, pre-heating before pre-cooling, pre-cooling before pre-heating or both at the same time.  Therefore, based on 
[Claims 46-47] Par 0068 discloses “a wavelength which preferentially targets melanin”.  Melanin is a well-known chromophore.  Furthermore, it is abundantly clear that the hair bulb (which is the target of the laser treatment) contains melanin (Par 0055) and therefore melanin is also the target of the pre-heating.  It is abundantly clear, as pointed out above, that the target (including the chromophore) is heated to a temperature greater than the surrounding tissue (Par 0009, 0016-17 and 0046-49).
[Claim 48] Altshuler discloses that for the destruction of a hair bulb, a wavelength range of 600 nm to 1200 nm is used (Par 0056 and 0063).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; MPEP 2144.05.  Furthermore, the examiner contends that it is well-understood that wavelength is a result effective variable and a POSITA would choose the wavelength that is most effectively absorbed by the target/chromophore of interest as a matter of routine optimization.
[Claim 49] Altshuler discloses applying cooling during the treatment (Par 0083).  As discussed in relation to claim 45 (above), it is clear that the controls (34; interpreted as a processor) control the cooling device (“Temperature sensor line 94 connects to controls 34 and may be utilized to control epidermal temperatures”)
[Claims 50-51] Altshuler discloses a pulsed laser source (30, Par 0037)

[Claim 53] Altshuler discloses that the selected depth may be 1 mm to 5 mm (Par 0013).  As pointed out above, the chromophore of interest is melanin. 
[Claim 65]  The only difference between this claim and independent claim 45 (addressed above) is the limitation “wherein the cooling device and the light source are stationary during the pre-conditioning routine”.  As explained above, in the 112, 2nd rejection, this is considered intended use.  First, as shown in Fig. 1, the light source is located outside of the head and is therefore seemingly always stationary throughout the entirety of the procedure, including during the pre-conditioning routine.  Furthermore, because Altshuler explicitly teaches manual movement of the head by an operator (Par 0084), the cooling device is capable of being held in a stationary position during pre-conditioning, if so desired by the operator.  

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler as applied to claim 45 above, and further in view of US 2002/0091377 to Anderson et al.
Altshuler is discussed above, including explicitly teaching the treatment of “various dermatological conditions” (Pars 0011 and 0039), but fails to explicitly teach targeting the sebaceous gland/sebum.  Anderson, in the same field of endeavor, makes it clear that it is known to use light to target a specific chromophore, including melanin or sebum, to treat a desired dermatological condition (Pars 0003, 0043, 0086-87).  Therefore, it would have been obvious to modify Altshuler to specifically target any . 

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055414 to Altshuler et al. as applied to claim 55 above, and further in view of US 2014/0243804 to Lukac et al.
It is noted that the only difference between this claim and claim 45 (addressed above) is the presence of the limitation “wherein the light source utilizes a single beam of light for the pre-conditioning routine and the photo-treatment routine”.  Altshuler specifically teaches “Alternatively, a low energy radiation source, which can be either the same or different than that used for treatment, can be used to perform the preheating operation” (Par 0017).  While the examiner interprets this sentence to mean that a single source is used for both preheating and treatment, it is technically unclear if this refers to a single source or merely the same type of source (as argued by applicant), as it could seemingly mean either and therefore doesn’t necessarily have to mean a single source.  However, this is considered a mere obvious design choice, specifically making integral, i.e. using a single same light source for both pre-conditioning and treatment; see MPEP 2144.04. To further support this position, in the same/similar field of endeavor, specifically laser dermatological treatments of targets located in the dermis, i.e. beneath the epidermis, Lukac explicitly discloses that a single laser performs both the preconditioning and the treatment (Par 0018).  Therefore, it would have been obvious to one of ordinary skill in the art to use a single laser, i.e. single beam, for both pre-conditioning and treatment, as this is a known configuration . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792